DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/8/20 has been entered.

Response to Arguments
The amendments of 10/8/20 have been entered.  

The claims in question were previously rejected under overlapping rejections over Grimshaw (US 5732777 A) and Obrejanu (US 20160160576 A1), in view of Wright (US 6640892 B1). Applicant’s amendments and arguments have necessitated the new grounds of rejection below. The claims are now rejected under overlapping prior art rejections over Levert (US 20150152701 A1) and Garcia (US 20110226488 A1), in view of Moellendick (US 20130319688 A1).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 55-58, 64, and 72-73 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levert (US 20150152701 A1)
Regarding claim 55, Levert teaches a rotating split tubing hanger for suspending a tubing string from a tubing head, comprising: 
a mandrel having an exterior surface (Figs 8-10, mandrel 118); 
a housing sleeve mounted on the exterior surface of the mandrel (Fig 8, sleeve indicated by reference numeral 38 is mounted on the exterior surface of "mandrel" 118); 
an outer sleeve (Fig 10, sleeve comprising 40, 42, 44, and 102) removably mounted on the housing sleeve, the outer sleeve being removably received over a top end of the housing sleeve (Fig 8, as best seen, the sleeve beginning at sleeve 40 is removably attached to the housing sleeve 38 via threads 72), the outer sleeve having a support surface that extends radially outward relative to the housing sleeve and forms a shoulder having a larger outer diameter than the housing sleeve (Fig 10, the outer sleeve portion of 102 has a support surface at its lowest most end which forms a shoulder that directly abuts tubular head 34), the support surface being sized to engage the tubing head and support the mandrel against downward axial  (Fig 10, the support surface as defined directly abuts tubular head 34 and would limit downward movement of the mandrel via its threaded coupling together at 72); and 
wherein the housing sleeve inner surface is configured to permit rotation of the mandrel relative to the housing sleeve and outer sleeve (Para 0038, “casing hanger 38 is threaded onto a casing joint 118”, by virtue of the threaded connect to the mandrel, the mandrel would be rotatable relative to its surrounding sleeves).  

Regarding claim 56, Levert further teaches wherein the housing sleeve comprises a first connecting portion, and the outer sleeve comprises a second connecting portion on an inner surface of the outer sleeve that is complementary to the first connecting portion (Fig 10, the housing sleeve 38 and outer sleeve portion have complementary threads 72 which allows the components to be connected together).  

Regarding claim 57, Levert further teaches wherein the first and second connecting portions comprises first and second threaded portions, respectively (Fig 10, the housing sleeve 38 and outer sleeve portion have complementary threads 72 which allows the components to be connected together).  

Regarding claim 58, Levert further teaches wherein the outer sleeve comprises a stop that is engageable with the housing sleeve (Fig 10, Para 0036 sleeve portion 42 which engage the slot 76 in the housing sleeve) to prevent relative rotation of the first and second threaded portions (Para 0036, “the projections 68 are also received in slots 76 of the casing hanger 38, the projections 68 transmit torque to the casing hanger 38. This causes the casing hanger 38 […] to also rotate with the sleeve 42 and the running tool 40.”).  

Regarding claim 64, Levert further teaches wherein the mandrel is one piece (Fig 8, mandrel 118 is shown as being one piece).  

Regarding claim 72, Levert teaches a rotating split tubing hanger for suspending a tubing string from a tubing head, comprising: 
a mandrel having a bore therein and a mandrel exterior surface, the mandrel attachable to the tubing string (Figs 8-10, mandrel 118 and is capable of being attached to another tubing string at its downhole end); 
a housing sleeve mountable on the exterior surface of the mandrel, the mandrel being rotatable relative to the housing sleeve, and the housing sleeve comprising a housing sleeve exterior surface (Fig 8, sleeve indicated by reference numeral 38 is mounted on the exterior surface of mandrel 118 and sleeve 38 has an outer surface); and 
an outer sleeve (Fig 10, sleeve comprising 40, 42, 44, and 102) removably mountable on the housing sleeve exterior surface, the outer sleeve being removably received over a top end of the housing sleeve (Fig 8, as best seen, the sleeve beginning at sleeve 40 is removably attached to the housing sleeve 38 via threads 72), the outer sleeve comprising an outer sleeve exterior support surface engageable with the tubing head, the exterior support surface forming a shoulder having a larger (Fig 10, the outer sleeve portion of 102 has a support surface at its lowest most end which forms a shoulder that directly abuts tubular head 34).  

Regarding claim 73, Levert further teaches wherein the outer sleeve further comprises an outer sleeve interior surface reversibly mateable with the housing sleeve exterior surface (Fig 10, the housing sleeve 38 and outer sleeve portion have complementary threads 72 which allows the components to be connected together).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 55, 59-63, 72, and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US 20110226488 A1), in view of Moellendick (US 20130319688 A1).
Regarding claim 55, Garcia teaches a rotating split tubing hanger for suspending a tubing string from a tubing head, comprising: 
a mandrel having an exterior surface (Fig 1, inner mandrel 34); 
(Fig 1, middle mandrel 32) mounted on the exterior surface of the mandrel (Fig 1, middle mandrel 32 is on the exterior of inner mandrel 34); 
an outer sleeve (Fig 1, outer mandrel 30), the outer sleeve removably mounted on the housing sleeve (Fig 2, Para 0021, the outer mandrel 30 and middle mandrel are only retained together with set screws 57 are installed), the outer sleeve having a support surface (Fig 1, shoulder at reference numeral 31) that extends radially outward relative to the housing sleeve and forms a shoulder having a larger outer diameter than the housing sleeve (Fig 1, Para 0015, “Tubing head 12 supports an outer head mandrel 30 resting on the tapered shoulder 31 of the tubing head 12”, support surface of mandrel 30 at 31 forms a shoulder which is shown as having a larger outer diameter than sleeve 32), the support surface being sized to engage the tubing head and support the mandrel against downward axial movement (Fig 1, Para 0015, the shoulder at 31 rests on the tubing head 12); and 
wherein the housing sleeve inner surface is configured to permit rotation of the mandrel relative to the housing sleeve and outer sleeve (Fig 4, Para 0028, mandrel 34 has j-slots 56 which permit the movement of the inner mandrel 34 relative to its surrounding sleeves).  
Garcia is silent on the outer sleeve being received over a top end of the housing sleeve.
 Moellendick teaches an outer sleeve formed of two separate components (Fig 3, outer sleeve 102 is formed of upper component 108 and lower component 106). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Garcia by Nerwin v. Erlichman, 168 USPQ 177, 179; In re Fridolph, 309 F.2d 509, 50 CCPA 745; In re Larson, 52 C.C.P.A. 930, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
	Garcia, as modified in constructing the outer sleeve 30 of Garcia into separate components, the upper portion being construed as the outer sleeve, would be removably received over a top end of the housing sleeve (Fig 2, outer sleeve 30’s upper portion has a large inner diameter than the outer diameter of the middle sleeve 32 would be capable of being removably received over the top of the housing sleeve 32).

Regarding claim 59, while Garcia teaches rotational movement between the mandrel and housing sleeve (Para 0022, there is rotational movement to engage the j-slot 56 of mandrel 34 and pins 44 of the housing sleeve 32), Garcia is silent on wherein the housing sleeve inner surface supports one or more bearing races.  
Moellendick teaches wherein the housing sleeve inner surface supports one or more bearing races (Fig 3, Para 0024, there are rotary bearings 114 between the sleeve 102 and mandrel 104, the sleeve 102 has a recess/race where the bearings are positioned). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Garcia by having the one or more bearings positioned between the mandrel and the sleeve immediately surrounding the mandrel to facilitate rotation of the mandrel within the sleeve and consequently having the housing sleeve inner surface support one or more bearing races as disclosed by Moellendick “to allow rotation of the casing hanger body 104 within the housing 102 about an axis 116” (Para 0024).  

Regarding claim 60, Garcia as modified further teaches wherein the bearing races are housed between the housing sleeve and the mandrel (Fig 3, Para 0024 of Moellendick, there are rotary bearings 114 and the race in which they reside are between the sleeve 102 and mandrel 104).

Regarding claim 61, Garcia further teaches a rotational control element between the mandrel and the housing sleeve (Para 0023 J-lock pins 44 extend from middle mandrel 32 to the J-slot 56 associated with inner mandrel 34) that permits rotation of the mandrel only in a single direction relative to the outer sleeve (Fig 4, at the base of the J-slot 56 when the corresponding lug is first lowered into the slot, the mandrel 34 would only be able to rotate in one direction).  

(Para 0032, j-slot 56; the examiner notes that the “j-slot” of the prior art is considered a ratchet as evidenced by e.g. Para 0063 of Brasseaux (US 20170218724 A1) which states, “The profile 118 is of the type known to those skilled in the art as a “ratchet” or “J-slot” profile.” The examiner notes that while Brasseaux may not be available as prior art it is merely being cited to show the level and understanding of a PHOSITA at or around the time of the invention. See MPEP 2124, “References which do not qualify as prior art because they postdate the claimed invention may be relied upon to show the level of ordinary skill in the art at or around the time the invention was made. Ex parte Erlich, 22 USPQ 1463 (Bd. Pat. App. & Inter. 1992).”).  

Regarding claim 63, Garcia further teaches wherein the outer sleeve has an outer surface adapted to form a positive seal against pressure when installed in the tubing head (Fig 1, the outer sleeve 30 has an outer surface fitted with seals to seal with tubing head 12 e.g. seal 52 shown in Fig 2).  

Regarding claim 72, Garcia teaches a rotating split tubing hanger for suspending a tubing string from a tubing head, comprising: 
a mandrel having a bore therein and a mandrel exterior surface  (Fig 1, inner mandrel 34), the mandrel attachable to the tubing string  (Fig 1, inner mandrel 34 has threads shown at its lower end); 
(Fig 1, middle mandrel 32) mountable on the exterior surface of the mandrel (Fig 1, middle mandrel 32 is on the exterior of inner mandrel 34), the mandrel being rotatable relative to the housing sleeve (Fig 4, Para 0028, mandrel 34 has j-slots 56 which permit the movement of the inner mandrel 34 relative to its surrounding sleeves), and the housing sleeve comprising a housing sleeve exterior surface (Fig 1, middle mandrel 32 has an exterior surface); and 
an outer sleeve (Fig 1, outer mandrel 30) removably mountable on the housing sleeve exterior surface (Fig 2, Para 0021, the outer mandrel 30 and middle mandrel are only retained together with set screws 57 are installed), the outer sleeve comprising an outer sleeve exterior support surface (Fig 1, shoulder at reference numeral 31) engageable with the tubing head (Fig 1, Para 0015, the shoulder at 31 rests on the tubing head 12), the exterior support surface forming a shoulder having a larger outer diameter than the housing sleeve (Fig 1, Para 0015, “Tubing head 12 supports an outer head mandrel 30 resting on the tapered shoulder 31 of the tubing head 12”, support surface of mandrel 30 at 31 forms a shoulder which is shown as having a larger outer diameter than sleeve 32).  
Garcia is silent on the outer sleeve being received over a top end of the housing sleeve.
 Moellendick teaches an outer sleeve formed of two separate components (Fig 3, outer sleeve 102 is formed of upper component 108 and lower component 106). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Garcia by having the outer sleeve formed of two separate components as disclosed by Nerwin v. Erlichman, 168 USPQ 177, 179; In re Fridolph, 309 F.2d 509, 50 CCPA 745; In re Larson, 52 C.C.P.A. 930, 340 F.2d 965, 144 USPQ 347 (CCPA 1965).
	Garcia, as modified in constructing the outer sleeve 30 of Garcia into separate components, the upper portion being construed as the outer sleeve, would be removably received over a top end of the housing sleeve (Fig 2, outer sleeve 30’s upper portion has a large inner diameter than the outer diameter of the middle sleeve 32 would be capable of being removably received over the top of the housing sleeve 32). 

Regarding claim 74, while Garcia teaches rotational movement between the mandrel and housing sleeve (Para 0022, there is rotational movement to engage the j-slot 56 of mandrel 34 and pins 44 of the housing sleeve 32), Garcia is silent on one or more bearings positioned between the mandrel and the housing sleeve to facilitate rotation of the mandrel within the housing sleeve.
Moellendick teaches one or more bearings positioned between the mandrel and the sleeve immediately surrounding the mandrel to facilitate rotation of the mandrel  (Fig 3, Para 0024, there are rotary bearings 114 between the sleeve 102 and mandrel 104). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Garcia by having the one or more bearings positioned between the mandrel and the sleeve immediately surrounding the mandrel to facilitate rotation of the mandrel within the sleeve as disclosed by Moellendick “to allow rotation of the casing hanger body 104 within the housing 102 about an axis 116” (Para 0024).  

Claims 65-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Levert (US 20150152701 A1), in view of Hurst (US 20130181844 A1)
Regarding claim 65, while Levert teaches a mandrel that rotates (Para 0026), Levert is silent on further comprising a rotational indicator (as narrowly construed in light of dependent claim 66).  
Hurst teaches a rotational indicator (Para 0025 member has a plurality of magnets at a location on the member which allow for a signal indicative of rotation to be had; see Fig 5B where there is a detection assembly 506 which measures rotation within a tubular rotator).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Levert by having a rotational indicator as disclosed by Hurst to allow for operators to know a particular orientation of the downhole tubular which is being rotated as taught by Levert, 

Regarding claim 66, Levert as modified further teaches wherein the rotational indicator is a magnet positioned on the mandrel positioned in a ring on the mandrel (Para 0025 of Hurst member has a plurality of magnets at a location on the member, this plurality of magnets at one location would result in a ring structure around the mandrel. See Para 0026 of Levert where mandrel 118 rotates and so to detect rotation the magnet must be on the rotating mandrel).  

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE E MICHENER/Primary Examiner, Art Unit 3676